Opinion by
Mr. Cheep Justice Sterrett,
We find nothing in this record that requires either a reversal or modification of the decree, except as hereafter mentioned.
The questions involved, as far as they are material, have been fully considered and correctly decided by the learned judge who presided at the hearing. There appears to be nothing in either of them that requires further discussion. The period of sixty days, named in the decree, has expired, and the time should be so extended as to commence and take effect from the filing of this opinion.
With this modification, as to extension of the time within which the defendants may pay, etc., the decree is affirmed on the opinion of the learned president of the 45th judicial district, and the appeal is dismissed at the defendants’ costs.